DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/28/2020 and the IDS filed 03/28/2020.

Claims 1-7 are pending and being examined.

Claim Interpretation
Applicant’s disclosure uses mesh number of 40-60 in Example 1, mesh number of 60-80 in Example 2, and mesh number of 200-400 in Example 4.  Higher mesh numbers result in smaller particle sizes which would result in smaller particle sizes.  Thus, applicant’s claim “a mesh number of a sieve used during sieving in step (1) is 20 mesh or less” is interpreted as a mesh number higher than 20; a mesh number that would result in particles smaller than those generated through a 20 mesh sieve.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, the product obtained by the claimed method comprises iron.  However, there is no step for the addition of iron.  It is unclear as to whether the iron is added in an additional step of the process or whether the sulfur-rich organic matter comprises iron.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107051391 A) in view of University of Illinois (University of Illinois at Urbana-Champaign, “Unlikely Mix Used tires, Pistachio Shells Can Clean Up Pollution”, Science Daily, August, 2, 2000) and Chowdhury et al. (Chowdhury et al., “Process Variables Optimization for Preparation and Characterization of Novel Adsorbent from Lignocellulosic Waste”, 2012, BioResources 7(3), 3732-3754), as evidenced by Hatch et al. (J.R. Hatch and R.H. Affolter, “Resource Assessment of the Springfield, Herrin, Danville, and Baker Coals in the Illinois Basin, Professional Paper 1625-D, Version 1.0, 2002).
Considering claims 1-2, Zhang teaches a method of preparing a carbon-based sulfur-loading adsorbent for mercury removal comprising grinding, sieving a high sulfur petroleum coke (i.e., sulfur-rich heavy organic matter), mixing with KOH, ethanol, and water by a certain mass ratio of mixing and placing the mixed material in an oven at 110°C (i.e., drying); then placing in a horizontal tube reactor under N2 and H2 mixed atmosphere thereby obtaining an activated product; after activation, the mixture is cooled and then washed until the filtrate is neutral (i.e., pH is 7); the solid product obtained by filtration is dried to obtain high-sulfur petroleum coke activated carbon (Zhang, abstract, page 1 and first paragraph of page 2 of English translation).
Zhang teaches the mass ratio of KOH to the sulfur-rich heavy organic material is less than or equal to 3:1 by teaching that it is 2:1 (Zhang, abstract and top of page 2 of English translation).
Zhang teaches the water:ethanol:KOH:petroleum coke mass ratio is 10:1:20:10 (Zhang, top of page 2 of English translation).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the aqueous ethanol solution to the mixture in a dropwise manner.  One of ordinary 
Zhang is silent regarding the temperature of the water used to wash and filter the activated product and does not explicitly teach that it is hot water.
However, Chowdhury teaches a method of preparing activated carbon wherein KOH is used as an activator and after activation, the product is washed with hot deionized water with addition of a few drops of hydrochloric acid until the pH of the washing solutions reached around 6 to 7 to recover unreacted KOH (Chowdhury, last paragraph on page 3734 and first two paragraphs on page 3735).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hot water in Zhang’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so in order to recover unreacted KOH with a reasonable expectation of success. 
Zhang does not explicitly teach the carbon-based sulfur-loading adsorbent comprises iron.  However, University of Illinois teaches preparing a mercury adsorbent using Illinois high-sulfur coal (University of Illinois, 2nd paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Illinois high-sulfur coal instead of Zhang’s high sulfur petroleum coke.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because Illinois 
As evidenced by Hatch in Appendix 3, Illinois high-sulfur coal comprises iron.  Thus, it would be expected that the modified Zhang adsorbent using Illinois high-sulfur coal as the feedstock would also comprise iron.
Considering claim 3, Zhang teaches drying temperature of 110°C (Zhang, last paragraph on page 1 of English translation).
Considering claim 4, Zhang teaches a mesh number of a sieve used during the sieving step is 20 mesh or less by teaching the use of a 200-300 mesh sieve (Zhang, bottom of page 1 of English translation).
Considering claim 5, Zhang teaches the water:ethanol:KOH:petroleum coke mass ratio is 10:1:20:10 (Zhang, top of page 2 of English translation).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the aqueous ethanol concentration and a ratio of a volume of the aqueous ethanol to a mass of the sulfur-rich heavy organic material including to within the claimed ranges (i.e., absolute ethanol and water mixed in a volume ratio of 2:8 and ratio of a volume of the aqueous ethanol to a mass of the sulfur-rich heavy organic material of 0.4-1.5 mL/g).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired water:ethanol:KOH:petroleum coke mass ratio with a reasonable expectation of success.
Considering claim 6, Zhang teaches the calcination and activation are performed at 400-1000°C for 1-5 hours by teaching heating to 750-780°C for 60 minutes (Zhang, top of page 2 of English translation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107051391 A) in view of University of Illinois (University of Illinois at Urbana-Champaign, “Unlikely Mix Used tires, Pistachio Shells Can Clean Up Pollution”, Science Daily, August, 2, 2000), Chowdhury et al. (Chowdhury et al., “Process Variables Optimization for Preparation and Characterization of Novel Adsorbent from Lignocellulosic Waste”, 2012, BioResources 7(3), 3732-3754), and Baker (US 5710092), as evidenced by Hatch et al. (J.R. Hatch and R.H. Affolter, “Resource Assessment of the Springfield, Herrin, Danville, and Baker Coals in the Illinois Basin, Professional Paper 1625-D, Version 1.0, 2002).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the temperature of the hot water in step (5) is 50-100°C.
It has already been established that Chowdhury obviates washing the activated product with hot water in order to recover any unreacted KOH, he does not explicitly teach that the hot water is at a temperature of 50-100°C.
However, Baker teaches a method of preparing activated carbon using KOH wherein the activated product is washed with water to extract potassium salts and then dried (Baker, Col. 5 lines 35-67).  Baker teaches a water temperature of 180°F (82°C) and a drying temperature of 230°F (110°C) (Baker, Examples 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the hot water temperature in the washing step of the activated product to be within the claimed range of 50-100°C and the drying temperature of the activated product to be 110°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because those temperatures are known to be suitable temperatures for removal of potassium salts from the activated carbon/product and for drying the final product with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734